October 20, 2016 Larry Spirgel, Assistant Director United States Securities and Exchange Commission Division of Corporate Finance AD Office 11 treet, N.E. Washington, D.C. 20549 Re:Helios and Matheson Analytics Inc. Registration Statement on Form S-3 Filed on September 23, 2016 and amended on October 14, 2016 File No. 333-213775 Dear Mr. Spirgel: Helios and Matheson Analytics Inc. (the “Company”) hereby requests that the Securities and Exchange Commission take appropriate action to make the above-captioned registration statement be ordered effective at 4 p.m., Eastern time, on October 24, 2016 or as soon as practicable thereafter. In requesting acceleration, the Company acknowledges that: (1)should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2)the action of the Commission or the staff, acting pursuant to delegated authority in declaring the filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3)the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, HELIOS AND MATHESON ANALYTICS INC. By: /s/ Parthasarathy Krishnan Parthasarathy Krishnan, Chief Executive Officer
